Worden, J.
— This case has once before been in this court and the decision is reported in 69 Ind. 418. The case of Danenhoffer v. The State, in the same volume, p. 295, grew out of the correction or punishment of another school boy, under the same circumstances as are involved in this case, and we refer to that case for a statement of the general facts of this.
After the cause went back from this court, the venue was changed to the county of Decatur, where it was tried, resulting in a conviction and fine in the sum of five dollars.
On the trial the defendant testified as a witness on his own behalf, and on his examination his counsel asked him the following question, viz.:
“State whether or not the fact that Tekulve” (the person on whom the battery was charged to have been committed) “ attended the funeral of Clark had anything to do with the punishment administered on that occasion — if it was any part of the cause.”
The counsel for the State objected to the question on the ground that it was “ improper, illegal, irrelevant, suggestive and leading.” The court sustained the objection, and the defendant excepted.
This ruling was assigned as one of the causes for a new trial.
We are of opinion that none of the objections pointed out were well taken, and that the court erred in excluding the evidence. It was important to know whether the defendant punished the boy for going to the funeral or for other disobedience and insubordination, as mentioned in the case above noticed.
The defendant had a right to testify to the whole transaction, and explain the circumstances of the punishment and the offence for which it was inflicted.
The judgment below is reversed, and the cause remanded for a new trial.